Citation Nr: 0103307	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-20 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
for purposes of dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran served on active duty from October 1977 to July 
1983.  He died in March 1986.

This is an appeal from a December 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which held that the appellant could not be 
recognized as the veteran's surviving spouse for purposes of 
entitlement to DIC benefits.


FINDINGS OF FACT

1.  The veteran and the appellant were married in October 
1981.

2.  The veteran and the appellant were divorced in December 
1985.

3.  At the time of the veteran's death in March 1986, the 
appellant was not married to the veteran.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for DIC benefits purposes have not 
been met.  38 U.S.C.A. §§ 101(3), 103(c), 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.1(j), 3.50(b), 3.52, 3.205 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that she is the veteran's 
surviving spouse for the purposes of entitlement to DIC 
benefits.  

DIC payable under 38 U.S.C.A. § 1310(a) (West 1991) may be 
paid to the surviving spouse of a veteran who died on or 
after January 1, 1957, who was married to the veteran: (i) 
before the expiration of 15 years after the termination of 
the period of service in which the injury or disease causing 
the death of the veteran was incurred or aggravated, or, (ii) 
for one year or more, or, (iii) for any period of time if a 
child was born of the marriage, or was born to them before 
the marriage.  38 U.S.C.A. § 1304 (West 1991); 38 C.F.R. § 
3.54(c)(1) (2000).

Generally, to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death.  38 
U.S.C.A. § 101(3).  

"Surviving spouse" means a person of the opposite sex who 
is a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(c).

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
rights to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j).  The Board will therefore first determine the 
applicable state law.  See Sanders v. Brown, 6 Vet. App. 17 
(1993).  

A review of the record shows that the appellant stated in her 
claim (VA Form 21-534), received in November 1998, that she 
and the veteran were married in Seoul, Korea, and that they 
were both in the service at the time of the marriage.  She 
stated that they never got a chance to live together because 
she only had a few months left in Korea before she had to 
leave.  She reported that they spent weekends and some 
weekdays together as often as they could.  She stated that 
although they tried to get stationed together, it never 
happened.  

The veteran's service records include "pre-marital" and 
"marriage" examination reports, both dated in September 
1981, and a "MEB" examination report, dated in November 
1985, which indicate that the veteran's home address was in 
Florida.  However, the veteran apparently filed for divorce 
in Alabama while stationed there in June 1984.  At that time, 
he asserted that he had been a resident of that state for at 
least six months.  He filed a motion for dismissal in August 
1984, which was granted.  A "Petition for Dissolution of 
Marriage" (hereinafter "petition") filed in October 1985 
in the Circuit Court of Leon County, Florida (hereinafter 
"Circuit Court"), indicates that the veteran had been a 
resident of Florida for at least six months prior to the 
filing of the petition.  See also "Certificate of 
Corroborating Witness-Residency," dated in October 1985, 
signed by the veteran's mother.  A letter accompanying the 
appellant's claim shows that she states that the veteran came 
to see her in Florida, just prior to the veteran's admission 
to a Washington D.C. hospital (service medical records show 
that the veteran was admitted to Walter Reed hospital in June 
1985).  A certificate of service indicates that the appellant 
was living in Greenwood, Florida, and that she was served in 
Jackson County, Florida, in October (presumably in 1985) (the 
last number of the year is not legible).  A "Final 
Judgment" of the Circuit Court, dated in December 1985, 
indicates that the respondent (the appellant) had been 
personally served, that the Circuit Court determined that it 
had jurisdiction over the matter, and that the marriage was 
dissolved.  Based on the foregoing, the Board finds that the 
law of Florida determines the validity of their marriage for 
purposes of 38 C.F.R. § 3.1(j).  

The issue is whether a valid marriage existed between the 
veteran and the appellant under the law of Florida.  The 
evidence reflects that the veteran obtained a divorce from 
the appellant in December 1985, in Leon County, Florida.  
There is no evidence that the veteran and the appellant 
remarried.  Therefore, the evidence shows that the veteran 
and the appellant were not married at the time of the 
veteran's death in March 1986.  Given the evidence, it can 
only be concluded that the appellant is not the veteran's 
"surviving spouse" as defined under the applicable laws and 
regulations.  Where a claim is absent of legal merit or there 
is a lack of entitlement under the law, the claim must be 
terminated.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has noted the appellant's contention that she 
should be recognized as the veteran's surviving spouse.  
Specifically, she argues that she was not served prior to the 
Leon County Circuit Court's dissolution of her marriage, that 
her signature was forged on certain court documents, and that 
she was unaware that the veteran had filed for divorce in 
Florida.  However, the Board is bound by the applicable laws 
and regulations, which require that the parties be lawfully 
married at the time of a veteran's death for a widow to be 
considered a surviving spouse.  In this case, the evidence 
shows that her marriage to the veteran was legally dissolved 
in December 1985.  The appellant is therefore not considered 
a "surviving spouse" for the purpose of receiving DIC or 
widow's pension benefits, and the appeal must be denied.








ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of DIC benefits is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

